                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION


VINCENT MILLS, JR.                                 §

VS.                                                §              CIVIL ACTION NO. 1:19-CV-142

WARDEN, FCC BEAUMONT MEDIUM                        §


            MEMORANDUM ORDER OVERRULING OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         Petitioner, Vincent Mills, Jr., an inmate currently confined at FCC Beaumont, proceeding pro

se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends the petition be dismissed as frivolous and for failure to state a

claim.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. Petitioner filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

         After careful consideration, the Court finds the objections lacking in merit. Petitioner offers

no substantive objections to the findings of the Magistrate Judge. His “Objections” relate to the

order requiring petitioner pay the $5.00 filing fee. Petitioner paid the $5.00 filing fee on May 13,

2019.

                                                ORDER

         Accordingly, petitioner’s objections are OVERRULED.               The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is
ADOPTED. A Final Judgment will be entered in accordance with the recommendations of the

Magistrate Judge.

      SIGNED this the 16 day of October, 2019.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge




                                             2
